Citation Nr: 0936196	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) from May 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to December 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision of the Togus, Maine Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hearing loss and an October 2007 
rating decision of the Buffalo, New York RO that denied 
service connection for tinnitus and granted service 
connection for PTSD, rated 10 percent, effective July 24, 
2006.  The Veterans claims file remains in the jurisdiction 
of the Buffalo RO.  A July 2008 Decision Review Office 
decision increased the rating of PTSD to 50 percent, 
effective May 20, 2008.  A December 2008 rating decision 
granted the Veteran a temporary total evaluation (pursuant to 
the provisions of 38 C.F.R. § 4.29) for PTSD for the period 
from September 2, 2008 to October 1, 2008 and a continuation 
of the 10 percent rating, effective October 1, 2008.  The 
Veteran has not expressed disagreement regarding the 
effective dates assigned for the award of a temporary total 
convalescence rating.  Hence, such is not for consideration 
by the Board in this appeal. 

In August 2009, a Central Office hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the Veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.

At the hearing, the Veteran specifically limited his appeal 
of the rating of PTSD to an increase in the 50 percent rating 
assigned from May 20, 2008.  He stated that he was not 
arguing about the rating assigned prior to May 20, 2008.  The 
Board has characterized the issues accordingly.

A December 2008 rating decision denied a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The Veteran has not filed a 
notice of disagreement on that issue and the matter is not 
before the Board. 

Finally, VA's electronic appeal-tracking system appears to 
show that the Veteran has withdrawn his appeal in the matter 
of service connection for tinnitus.  There is nothing in his 
claims file indicating this is so.  Inasmuch as governing 
regulation, 38 C.F.R. § 20.1404(f) provides that withdrawals 
of appeals must be in writing, the Board finds that the 
matter of service connection for tinnitus remains on appeal, 
and must be addressed.

The matter of the rating of PTSD from May 20, 2008 is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDINGS OF FACT

1. In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that he 
intended to withdraw his appeal seeking service connection 
for hearing loss; there is no question of fact or law 
remaining before the Board in this matter.

2. Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
acoustic trauma therein. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of service connection for hearing 
loss.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Since the Veteran has expressed intent to withdraw his appeal 
of service connection for hearing loss, further discussion of 
the impact of the VCAA on that matter is not necessary.

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim of service connection for 
tinnitus prior to the initial adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A 
November 2006 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), this letter informed the 
Veteran of disability rating and effective date criteria.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in January 2007 and May 2008.  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Bilateral Hearing Loss 

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board at the Central 
Office hearing in August 2009, the Veteran, through his 
authorized representative, withdrew his appeal seeking 
service connection for bilateral hearing loss.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.

Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a Veteran  who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat Veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (1996). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's DD Form 214 reflects that his military 
occupational specialty was Light Weapons Infantry.  He served 
in Vietnam from December 1968 to December 1969 and received a 
Combat Infantryman Badge for his combat service.  
Additionally, VA treatment records and examination reports 
reflect that he has reported having constant ringing in his 
ears.  He is competent to provide such evidence, since 
ringing in the ears is a symptom capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Hence, 
the record reasonably establishes that he experienced noise 
exposure during his service and that he currently has 
tinnitus.  What remains to be established is that his 
tinnitus is related to noise exposure during service.  A 
preponderance of the evidence is against such a finding.

STRs reflect that in April 1969 the Veteran received 
treatment after an RPG round had gone off next to him two 
days previously.  He complained of pressure in the ear and 
slight decreased left ear hearing.  STRs are otherwise silent 
for complaints, findings, treatment, or diagnosis relating to 
tinnitus and the Veteran did not report experiencing tinnitus 
on December 1969 separation examination.  

A March 2006 VA treatment record reflects the Veteran 
reported having tinnitus and experiencing excessive noise 
exposure in the military.  The examiner opined that it was at 
least as likely as not that military noise exposure had 
contributed to his tinnitus.  

On December 2006 VA examination, the Veteran reported that he 
worked in a machine shop after service and then taught in a 
machine shop.  He said he routinely wore ear protection for 
these jobs.  He reported that the initial onset of bilateral 
constant ringing tinnitus was about 10 years previously.  An 
opinion was not provided regarding tinnitus

On January 2007 VA claims file review, the examiner noted 
there was no complaint of tinnitus in the Veteran's STRs and 
that on December 2006 VA examination, the Veteran reported 
that the onset of tinnitus was about 25 years after his 
service discharge.  The examiner provided an opinion that 
tinnitus was not caused by military noise exposure.

In a March 2007 statement the Veteran reported that during 
his service he was given quinine pills to treat malaria and 
that he continued to take this medication after his discharge 
from service.  He alleges that the quinine pills caused his 
tinnitus.

March and April 2008 VA treatment records note the Veteran 
reported having tinnitus and that he had taken quinine during 
service to treat malaria.  He indicated that tinnitus was 
longstanding but had worsened since he had gained weight.

On May 2008 VA examination the Veteran reported that he was 
unaware of when tinnitus began; he said he lost his hearing 
for one hour during service.  The VA examiner discussed the 
Veteran's STRs and post-service treatment records and the 
Veteran's statements regarding in service and post-service 
noise exposure.  She provided the following opinion: "No 
tinnitus is due to military noise exposure.  There was no 
complaint, treatment or report of tinnitus found in the 
veteran's C file during his military career.  His first 
complaint of tinnitus occurred in 2003 which was 34 years 
after leaving active duty military service."

When evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Greater weight may be 
placed on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  

Here, in weighing the respective medical opinions, the Board 
concludes that the May 2008 VA examiner's opinion holds the 
most probative weight.  The entirety of her opinion describes 
the Veteran's disability in sufficient detail, provides a 
rationale for her conclusions, and is based on a review of 
the Veteran's claims file along with examination and 
interview of the Veteran.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) (finding that an examination report is 
adequate where it describes the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  The examiner recognized that the Veteran 
was in combat and was exposed to excessive noise because of 
such service.  She also noted the instance in service when he 
experienced decreased hearing loss after an RPG round went 
off near him; however, even after considering this evidence 
she still concluded that the length of time between service 
and the first onset of tinnitus meant that tinnitus was not 
related to his service.  

The other VA opinions of record include the March 2006 VA 
audiology consultation report that concludes that military 
noise exposure was at least as likely as not related to his 
tinnitus and the January 2007 VA examiner's opinion that 
states that tinnitus was not caused by military noise 
exposure.  The Board places little probative value on either 
of these opinions as they are merely conclusions without a 
clear rationale.  See Stefl, 21 Vet. App. at 123 (finding 
that "a mere conclusion by a medical doctor is insufficient 
to allow the Board to make an informed decision as to what 
weight to assign to the doctor's opinion"); see also Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

Moreover, the March 2006 VA opinion that supports the 
Veteran's claim is not based on a full picture of the 
Veteran's history.  Specifically, while the Veteran reported 
having tinnitus and excessive military noise exposure, he did 
not state when tinnitus had its onset and he also did not 
describe having any post-service noise exposure.  While 
claims file review is not required for a medical opinion to 
have probative value, it must be clear from the record that 
the opinion provider was aware of any pertinent facts 
relevant to determining the etiology of a disability.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) 
(finding that the relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion).  The above noted factors are 
important to consider when determining whether current 
tinnitus is related to the Veteran's service; hence, the 
March 2006 opinion has little probative weight since it 
appears the audiologist was unaware of these important 
aspects of the Veteran's history.  See Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  

The Board also notes the Veteran's argument that tinnitus 
resulted from his taking quinine pills during service.  He 
has not submitted evidence indicating that quinine use has 
been shown to cause tinnitus and there is no evidence in the 
record other than the Veteran's statements that it can be a 
cause of tinnitus.  When the Veteran mentioned it to VA 
treatment providers in March and April 2008, they merely 
noted that he had reported taking quinine in service, they 
did not indicate whether the taking of these pills may have 
had an affect on tinnitus.  The appellant's statements that 
quinine caused his tinnitus are not competent (medical) 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  The question is a complex 
medical question not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board may consider only independent medical 
evidence to support its findings and cannot reach its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Since the May 2008 VA examination 
report reflects the examiner reviewed the claims file, there 
is no reason to believe that she did not consider the 
Veteran's argument regarding quinine pills; however, she 
still did not opine that tinnitus was related to such 
treatment.  Hence, the medical evidence does not support the 
Veteran's contention that taking quinine pills causes 
tinnitus and the Board is precluded from making such a 
finding without supporting independent medical evidence.
Hence, the Board concludes that the May 2008 VA opinion is 
supported by detailed findings and rationale and is couched 
in terms of greater certainty.  Accordingly, the Board finds 
that the March 2006 and January 2007 VA opinions are of less 
probative value than the opinion by the May 2008 VA examiner.  
That opinion is persuasive of a conclusion that the Veteran's 
current tinnitus is not related to noise exposure during 
service.

A preponderance of the evidence is against the claim of 
service connection for tinnitus and the claim must be denied.  


ORDER

The appeal seeking service connection for bilateral hearing 
loss is dismissed.

Service connection for tinnitus is denied.


REMAND

At the August 2009 hearing, the Veteran submitted a report of 
a July 2009 psychiatric evaluation by psychiatrist D. J.  
This evaluation indicates the Veteran's PTSD symptoms may 
have increased since his most recent VA examination in May 
2008.  Specifically, the psychiatrist indicated that the 
Veteran was experiencing delusions or hallucinations, 
difficulty thinking or concentrating, hostility and 
irritability, recurrent panic attacks, and social isolation.  
At the hearing the Veteran testified he was having many of 
these increased symptoms.  Additionally, the most recent VA 
examination was prior to the Veteran's VA psychiatric 
hospitalization in September 2008.  As the evidence indicates 
the Veteran's disability may have worsened since the most 
recent examination, remand for a more current examination is 
necessary.  38 C.F.R. § 3.327(a).

The Veteran submitted a July 2009 Social Security 
Administration (SSA) decision that determined he was under a 
disability as defined by SSA regulations.  This decision was 
made based on several disabilities, including PTSD.  While 
documents submitted at the hearing appear to have been a part 
of the record considered by the SSA adjudicator, the SSA 
decision also reflects that other documents regarding 
evaluation of PTSD were considered.  These documents do not 
appear to be associated with the claims file.  SSA records 
are constructively of record, may be pertinent to determining 
the current severity of the Veteran's PTSD, and must be 
secured for the record.  

The record also reflects the Veteran receives ongoing 
psychiatric treatment at VA.  The most recent VA treatment 
records associated with the claims file are from October 
2008.  As VA treatment records are constructively of record, 
updated records must be secured and associated with the 
claims file.

Accordingly, the case is REMANDED for the following:

1.	The RO must obtain any updated VA 
psychiatric  treatment records that have 
not been associated with the claims file.

2.	The RO should obtain from SSA copies of 
the record upon which the July 2009 SSA 
decision was made.  If those records are 
unavailable because they have been lost or 
destroyed, it should be so noted in the 
claims file.

3.	 The RO should then arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his PTSD.  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must list all symptoms 
attributable to the Veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment due 
to PTSD, alone.  If there are symptoms and 
associated impairment due to co-existing 
psychiatric entities, the examiner should 
identify the co-existing disability 
entities and their associated symptoms and 
impairment, to the extent possible.  The 
examiner must explain the rationale for 
all opinions given.  

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


